                 Case 2:20-cr-00197-RAJ Document 63 Filed 12/10/20 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR20-197 RAJ

10          v.                                             DETENTION ORDER

11   HUMBERTO GARCIA,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Conspiracy to Distribute Controlled Substances in violation of 21 U.S.C. §

16          841(a)(1) and § 846.

17   Date of Detention Hearing: On December 8, 2020, the Court held a hearing via a Zoom

18   videoconference, with the consent of Defendant, due to the exigent circumstances as outlined in

19   General Order 14-20. This detention order is without prejudice to renewing once the court has

20   reconstituted in-person hearings.

21          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

22   based upon the reasons for detention hereafter set forth, finds:

23

24

25
     DETENTION ORDER - 1
                Case 2:20-cr-00197-RAJ Document 63 Filed 12/10/20 Page 2 of 3




 1         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.      There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

 3                 3142(e).

 4         2.      Defendant poses a risk of nonappearance due to his history of failures to appear, a

 5                 prior conviction for bail jumping, pending charges, noncompliance on supervision,

 6                 history of substance abuse, and history of international travel. Defendant poses a

 7                 risk of danger due to the nature of the charged offense, criminal activity while on

 8                 supervision, pending charges, and history of substance abuse. Based on these

 9                 findings, and for the reasons stated on the record, there does not appear to be any

10                 condition or combination of conditions that will reasonably assure the Defendant’s

11                 appearance at future court hearings while addressing the danger to other persons or

12                 the community.

13         3.      Taken as a whole, the record does not effectively rebut the presumption that no

14                 condition or combination of conditions will reasonably assure the appearance of the

15                 Defendant as required and the safety of the community.

16         IT IS THEREFORE ORDERED:

17         (1)     Defendant shall be detained pending trial, and committed to the custody of the

18                 Attorney General for confinement in a correction facility separate, to the extent

19                 practicable, from persons awaiting or serving sentences or being held in custody

20                 pending appeal;

21         (2)     Defendant shall be afforded reasonable opportunity for private consultation with

22                 counsel;

23

24

25
     DETENTION ORDER - 2
             Case 2:20-cr-00197-RAJ Document 63 Filed 12/10/20 Page 3 of 3




 1         (3)    On order of a court of the United States or on request of an attorney for the

 2                government, the person in charge of the corrections facility in which Defendant is

 3                confined shall deliver the defendant to a United States Marshal for the purpose of

 4                an appearance in connection with a court proceeding; and

 5         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 6                 counsel for the Defendant, to the United States Marshal, and to the United States

 7                 Pretrial Services Officer.

 8         Dated this 10th day of December, 2020.

 9


                                                        A
10

11                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
